Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s communication filed on 06/10/2021  Claims 1-30 are examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 ,4,6,7,8,9,10,11,13,21, 24 are  rejected under 35 U.S.C. 102 (a1) as being anticipated  by Song et al. CN 104283791 B ( Song hereinafter) 


Regarding claim 1,

Song teaches a method implemented by a second network device (Abstract) and comprising: 
 receiving from a first network device, a first Link Layer Discovery protocol(LLDP)  packet comprising first slice information , the first slice information  indicates a first network slice to which a first port of the first network device belongs  (Page 6 - In the embodiment of the present invention, first network equipment structure the 2nd LLDP message, in the 2nd LLDP message, add three layers of VLAN interface information of the device identification of first network equipment and source port, first network equipment, and the 2nd LLDP message is sent to second network equipment. Further, second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller)
sending, the first slice information and second slice information wherein the second slice information indicate a network slice to which a second port of the second network device belongs (Page 6- second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller - second network equipment structure the one LLDP message, in a LLDP message, add three layers of VLAN interface information of the device identification of second network equipment and source port, second network equipment, and a LLDP message is sent to first network equipment Further, first network equipment receives the LLDP message from second network equipment, and a LLDP message is encapsulated in a Packet-in message, in a Packet-in message, add device identification and the receiving port of first network equipment, and a Packet-in message is sent to SDN controller). 
Regarding claim 4,

Song further teaches 

 receiving from the first network device a third LLDP packet comprising third slice information, wherein the third slice information indicates a third network slice to which the first port of the first network device belongs at a second moment and wherein the first slice information further indicates the first network slice at a first moment and sending the third slice information (Page 8 - when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. When the VLAN virtual interface on physical port is deleted, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. Further, when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then SDN controller will increase the three layers of IP logical links between two network equipment. When the VLAN virtual interface on physical port is deleted, then SDN controller will delete the three layers of IP logical links between two network equipment’s). 
Regarding claim 6,

Song further teaches 

sending to the first network device  an LLDP packet comprising the second slice information (Page 3 - Receiver module, for receiving the first Link Layer Discovery Protocol LLDP message from second network equipment, in a described LLDP message, carry the L virtual local area network (LAN) VLAN interface information of the device identification of described second network equipment and source port, described second network equipment).  
Regarding claim 7,

Song further teaches 

Wherein the first slice information comprises a first slice identifier identifying the first network slice , wherein the second slice information comprises a second slice identifier identifying the second  network slice and wherein the first slice identifier is the same as the second slice identifier (Page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual 
Regarding claim 8,

Song further teaches  

wherein the first slice information further comprises a first device identifier identifying a first network  device and a first port identifier identifying  the first port , wherein the second slice information further comprises a second device identifier identifying the second network device and a second port identifier identifying the second port (Page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP address (100.1.1.2) of VLAN virtual interface B, the MAC Address (MAC Address as the network equipment 2) of VLAN virtual interface B, the overhead value of VLAN virtual interface B, the bandwidth value of VLAN virtual interface B). 
Regarding claim 9

Song further teaches  

wherein the first slice information further comprises a first port indicating a first port  bandwidth  available of the first port and wherein  the second slice information further comprises a second port bandwidth indicating a second available bandwidth of the second port(page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP 

Regarding claim 10 
 
Song further teaches 
wherein topology information of the first network slice  and the second network slice  comprises the first slice identifier and indicates that the first port is directly connected to the second port (page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP address (100.1.1.2) of VLAN virtual interface B, the MAC Address (MAC Address as the network equipment 2) of VLAN virtual interface B, the overhead value of VLAN virtual interface B, the bandwidth value of VLAN virtual interface B -Page 4 - SDN controller needs to obtain the physical topology between each network equipment, namely by which port is connected between each network equipment – page 7 - Under this application scenarios, there is physical connection between the port one of the network equipment 1 and the port 3 of the network equipment 2, namely the network equipment 1 is connected on the network equipment 2 by port one, and the network equipment 2 is connected on the network equipment 1 by port 3.Under this application scenarios, it is interconnected that the VLAN virtual interface A (the virtual interface A of VLAN100) of the network equipment 1 and the VLAN virtual interface B (the virtual interface B of VLAN100) of the network equipment 2 have carried out IP tri layers. Further, the IP address of the VLAN virtual interface A on the network equipment 1 is 100.1.1.1, and the IP address of VLAN virtual interface B on the network equipment 2 is 100.1.1.2, and this IP address 100.1.1.1 and this IP address 100.1.1.2 is positioned at the same network segment). 

Regarding claim 11 
 
Song further teaches 
wherein the first slice information comprises a first slice identifier identifying the first network slice, wherein  the second slice information comprises a second slice identifier identifying the second network slice , wherein the first port is a port of the second LLDP packet, the second port is a receive port of the first LLDP packet, and the method further comprises whether the first slice identifier is the same as the second slice identifier(Page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP address (100.1.1.2) of VLAN virtual interface B, the MAC Address (MAC Address as the network equipment 2) of VLAN virtual interface B, the overhead value of VLAN virtual interface B, the bandwidth value of VLAN virtual interface B -Page 4 - SDN controller needs to obtain the physical topology between each network equipment, namely by which port is connected between each network equipment – page 7 - Under this application scenarios, there is physical connection between the port one of the network equipment 1 and the port 3 of the network equipment 2, namely the network equipment 1 is connected on the network equipment 2 by port one, and the network equipment 2 is connected on the network equipment 1 by port 3.Under this application scenarios, it is interconnected that the VLAN virtual interface A (the virtual interface A of VLAN100) of the network equipment 1 and the VLAN virtual interface B (the virtual interface B of VLAN100) of the network equipment 2 have carried out IP tri layers. Further, the IP address of the VLAN virtual interface A on the network equipment 1 is 100.1.1.1, and the IP address of VLAN virtual interface B on the network equipment 2 is 100.1.1.2, and this IP address 100.1.1.1 and this IP address 100.1.1.2 is positioned at the same network segment). 
Regarding claim 13 
 
Song  further teaches 
Storing the first slice information when first slice identifier is the same as the second slice identifier (Page 8 -   SDN controller is after receiving the LLDP message that the network equipment 1 reports, three layers of VLAN interface information of the network equipment 2 are obtained from LLDP message, SDN controller, after receiving the LLDP message that the network equipment 2 reports, obtains three layers of VLAN interface information of the network equipment 1 from LLDP message. Because three layers of VLAN interface information of the network equipment 1 comprise: VLAN mark (VLAN100) of VLAN virtual interface A, VLAN virtual interface A, the IP address (100.1.1.1) of VLAN virtual interface A, three layers of VLAN interface information of the network equipment 2 comprise: VLAN mark (VLAN100) of VLAN virtual interface B, VLAN virtual interface B, the IP address (100.1.1.2) of VLAN virtual interface B. Therefore the VLAN mark of the 

Regarding claim 21,

Song teaches  a second network device, comprising: 

A memory configured to store instructions and a processor coupled to the memory  to :  receive from a first network device , a first link layer discovery protocol (LLDP) , first slice information, wherein the first slice information indicates a first network slice to which a fist port of the first network device belongs (Page 6 - In the embodiment of the present invention, first network equipment structure the 2nd LLDP message, in the 2nd LLDP message, add three layers of VLAN interface information of the device identification of first network equipment and source port, first network equipment, and the 2nd LLDP message is sent to second network equipment. Further, second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller);

send to, a management device , the first slice information and second slice information, wherein the second slice information indicates a second network slice to which a second port of the second network device belong(Page 6- second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller - second network equipment structure the one LLDP message, in a LLDP message, add three layers of VLAN interface information of the device identification of second network equipment and source port, second network equipment, and a LLDP message is sent to first network equipment Further, first network equipment receives the LLDP message from second network equipment, and a LLDP message is encapsulated in a Packet-in message, in a 
Regarding claim 24,

Song further teaches 

Wherein the processor configured to receive from the first network device a third LLDP packet comprising third slice information, wherein the third slice information indicates a third network slice to which the first port of the first network device belongs at a second moment and wherein the first slice information further indicates the first network slice at a first moment and sending to the management device ,  the third slice information (Page 8 - when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. When the VLAN virtual interface on physical port is deleted, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. Further, when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then SDN controller will increase the three layers of IP logical links between two network equipment. When the VLAN virtual interface on physical port is deleted, then SDN controller will delete the three layers of IP logical links between two network equipment’s.). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,22  are  rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhou et al. WO 2019/109970 ( Zhou hereinafter) 

Regarding claim 2,

Song teaches the first slice information and second slice information (Page 6). However, Song does not teach before sending the information the method comprising  receiving from the management device a request message requesting slice information 

However, Zhou teaches 

before  the first slice information and  the second  slice information the method comprises receiving from the management device a request message requesting slice information (Description - sending a topology information request to the switches in the network domain where the network is located, and receiving, by each switch ,the request for sending the topology information. Port information, the port information sent by any switch includes the port information of the switch, and the port information of the switch connected to  after receiving the topology information request any switch sends its own port information and port information of the switch connected to the switch to the SDN controller – Note; the slice information is just topology information between switches for the domain network). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Zhou . The motivation to do so is to allow the system to request and obtain the topology information between switches in a network domain ( Zhou – Description). 
Regarding claim 22,

Song teaches the first slice information and second slice information (Page 6). However, Song does not teach before  the first slice information and  the second  slice information the processor is further configured to  receive from the management device a request message requesting slice information
However, Zhou teaches 

before  the first slice information and  the second  slice information the processor is further configured to  receive from the management device a request message requesting slice information (Description - sending a topology information request to the switches in the network domain where the network is located, and receiving, by each switch ,the request for sending the topology information. Port information, the port information sent by any switch includes the port information of the switch, and the port information of the switch connected to the switch [..]  after receiving the topology information request any switch sends its own port information and port information of the switch connected to the switch t the SDN controller - Note; the slice information is just topology information between switches for the domain network). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of . 

Claims 3,5,14,16-20,23,25,26,28,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kavak et al. WO 2018/100437 A1 ( Kavak hereinafter)

Regarding claim 3,

Song teaches sending the first slice information and the second slice information in a first notification message (page 6 &7). However, Song does not explicitly teach that the first notification message is a network configuration protocol  (netconf) message 
Kavak teaches 
first notification message is a network configuration protocol  (netconf) message (¶ 0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information contained in an LLDP message: "lldpneighbor activity notification via NETCONF: <Local host-name><Neighbor-hostname>< Localport> <Remote port><Link Status>"). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak. The motivation to do so is to allow the system to detect network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 
Regarding claim 5,

Song teaches sending the third slice information and the second slice information in a second notification message (Page 6 &8). However, Song does not explicitly teach that the second notification message is management SNMP trap message 
Kavak teaches 
second notification message is management SNMP trap message (¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information contained in an LLDP message: "lldpneighbor activity notification via NETCONF) -¶  0073 -  I CME 204 monitors LLDP notifications for topology updates, periodically checks for expired network links, and notifies a topology manager 214 in response to topology updates. For example, a network link expires when the link does not receive an update from the switch for three LLDP speaker cycles. The CME 204 can be notified of changes to the topology via Simple Network Management Protocol (SNMP) traps). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detect network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 

Regarding claim 14 
 
Song  teaches a method implemented by a management device and comprising: 

receiving from a second network device , first slice information and second slice information , wherein the first slice information indicates a first network slice to which as first port of  a first network device belongs, and wherein the second slice information indicates a second network slice to which a second port of the second slice to which a second port of the second network device belongs((Page 6 - In the embodiment of the present invention, first network equipment structure the 2nd LLDP message, in the 2nd LLDP message, add three layers of VLAN interface information of the device identification of first network equipment and source port, first network equipment, and the 2nd LLDP message is sent to second network equipment. Further, second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller)– Page 3 - it is characterized in that, described three layers of VLAN interface information, specifically comprise one of the following or empty logic port of combination in any: VLAN, the VLAN mark of VLAN virtual interface, the IP address of VLAN virtual interface, the medium access control MAC Address of VLAN virtual interface, the overhead value of VLAN virtual interface, the bandwidth value of VLAN virtual interface - Page 6- second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller - second network equipment structure the one LLDP message, in a LLDP message, add three layers of VLAN interface information of the device identification of second network equipment and source port, second network equipment, and a LLDP message is sent to first network equipment Further, first network equipment receives the LLDP message from second network equipment, and a LLDP message is encapsulated in a Packet-in message, in a Packet-in message, add device identification and the receiving port of first network equipment, and a Packet-in message is sent to SDN controller) . 

determining based on the first slice information  and the second slice information  topology information of the first network slice and second network slice, wherein the topology information indicates that the fist port directly connected to the second port( page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP  When the VLAN mark of the VLAN virtual interface of described second network equipment identifies identical with the VLAN of the VLAN virtual interface of described first network equipment, and the IP address of the VLAN virtual interface of described second network equipment is when being positioned at the identical network segment with the IP address of the VLAN virtual interface of described first network equipment, then described SDN controller is between the empty logic port of VLAN and the empty logic port of VLAN of described first network equipment of described second network equipment, sets up three layers of IP logical links; ). 
Song does not explicitly teach 

receiving, from a first network device the first slice information and the second slice information . 

However, Kavak teaches 

 receiving, from a first network device the first slice information and the second slice information (¶  0064 -  At block 402, the SDN controller receives a message identifying a network link established between the network device and a neighboring network device. In an embodiment, a CME 204 of an SDN controller 202 listens for LLDP messages generated by network devices 210. As indicated above, network devices 210 generate LLDP notification messages in response to the network devices establishing network links with adjacent network devices. For example, a network device 210 might establish network links with adjacent network devices when the network device is added to the network, or in response to subsequent modifications to the network topology – Note; the slice information are just network information for the switch and the adjacent switch ). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detect network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 
Regarding claim 16,

Song teaches receiving the first slice information and the second slice information in a first notification message (Pages 6 & 7). However, Song does not explicitly teach that the first notification message is a network configuration protocol  (netconf) message 
Kavak teaches 
first notification message is a network configuration protocol  (netconf) message (¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information contained in an LLDP message: "lldpneighbor activity notification via NETCONF: <Local host-name><Neighbor-hostname>< Localport> <Remote port><Link Status>"). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detect network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract).  

Regarding claim 17,

Song further teaches 

receiving from the second network device a  third slice information  indicates a third network slice to which the first port of the first network device belongs at a second moment and wherein the first slice information further indicates the first network slice at a first moment and updating based on the third slice information the topology information ( Page 8 - when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. When the VLAN virtual interface on physical port is deleted, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. Further, when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then SDN controller will increase the three layers of IP logical links between two network equipment. When the VLAN virtual interface on physical port is deleted, then SDN controller will delete the three layers of IP logical links between two network equipment’s.). 


Regarding claim 18,

Song teaches receiving the third slice information and the second slice information in a second notification message (Page 6 &7). However, Song does not explicitly teach that the second notification message is management SNMP trap message 
Kavak teaches 
second notification message is management SNMP trap message (¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network  CME 204 monitors LLDP notifications for topology updates, periodically checks for expired network links, and notifies a topology manager 214 in response to topology updates. For example, a network link expires when the link does not receive an update from the switch for three LLDP speaker cycles. The CME 204 can be notified of changes to the topology via Simple Network Management Protocol (SNMP) traps). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detects network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 

Regarding claim 19,

Song further teaches 

Wherein the first slice information comprises a first slice identifier identifying the first network slice , wherein the second slice information comprises a second slice identifier identifying the second  network slice and wherein the first slice identifier is the same as the second slice identifier (page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP address (100.1.1.2) of VLAN virtual interface B, the MAC Address (MAC Address as the network equipment 2) of VLAN virtual interface B, the overhead value of VLAN virtual interface B, the bandwidth value of VLAN virtual interface B).

Regarding claim 20,

Song  further teaches  

wherein the first slice information further comprises a first device identifier identifying a first network  device and a first port identifier identifying  the first port , wherein the second slice information further comprises a second device identifier identifying the second network device and a second port identifier identifying the second port (page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP address (100.1.1.2) of VLAN virtual interface B, the MAC Address (MAC Address as the network equipment 2) of VLAN virtual interface B, the overhead value of VLAN virtual interface B, the bandwidth value of VLAN virtual interface B).
Regarding claim 23,


Song teaches wherein the processor to further send the first slice information and the second slice information in a first notification message (Page 6 &7). However, Song does not explicitly teach that the first notification message is a network configuration protocol  (netconf) message. 
Kavak teaches 
first notification message is a network configuration protocol  (netconf) message (¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detect network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract).  

Regarding claim 25,

Song teaches the processor is configured to  send the third slice information and the second slice information in a second notification message (Page 6 &8). However, Song does not explicitly teach that the second notification message is management SNMP trap message 
Kavak teaches 
second notification message is management SNMP trap message ( ¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information contained in an LLDP message: "lldpneighbor activity notification via NETCONF) -¶  0073 -  I CME 204 monitors LLDP notifications for topology updates, periodically checks for expired network links, and notifies a topology manager 214 in response to topology updates. For example, a network link expires when the link does not receive an update from the switch for three LLDP speaker cycles. The CME 204 can be notified of changes to the topology via Simple Network Management Protocol (SNMP) traps). 

 detects network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 
Regarding claim 26 
 

Song  teaches a management device comprising : 


a memory configured to store  instructions; and a processor coupled to the memory and configured to execute instructions to: receiving from a second network device , first slice information and second slice information , wherein the first slice information indicates a first network slice to which as first port of  a first network device belongs, and wherein the second slice information indicates a second network slice to which a second port of the second slice to which a second port of the second network device belongs(Page 6 - In the embodiment of the present invention, first network equipment structure the 2nd LLDP message, in the 2nd LLDP message, add three layers of VLAN interface information of the device identification of first network equipment and source port, first network equipment, and the 2nd LLDP message is sent to second network equipment. Further, second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller)– Page 3 - it is characterized in that, described three layers of VLAN interface information, specifically comprise one of the following or empty logic port of combination in any: VLAN, the VLAN mark of VLAN virtual interface, the IP address of VLAN virtual interface, the medium access control MAC Address of VLAN virtual interface, the overhead value of VLAN virtual interface, the bandwidth value of VLAN virtual interface - Page 6- second network equipment receives the 2nd LLDP message from first network equipment, and the 2nd LLDP message is encapsulated in the 2nd Packet-in message, in the 2nd Packet-in message, add device identification and the receiving port of second network equipment, and the 2nd Packet-in message is sent to SDN controller - second network equipment structure the one LLDP message, in a LLDP message, add three layers of VLAN interface information of the device identification of second network equipment and source port, second network equipment, and a LLDP message is sent to first network equipment 

determining based on the first slice information  and the second slice information  topology information of the first network slice and second network slice, wherein the topology information indicates that the fist port directly connected to the second port (Page 7  - Wherein, three layers of VLAN interface information of the network equipment 1 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface A, VLAN virtual interface A identifies (VLAN100), the IP address (100.1.1.1) of VLAN virtual interface A, the MAC Address (MAC Address as the network equipment 1) of VLAN virtual interface A, the overhead value of VLAN virtual interface A, the bandwidth value of VLAN virtual interface A. Further, three layers of VLAN interface information of the network equipment 2 carried in LLDP message specifically comprise: the VLAN of VLAN virtual interface B, VLAN virtual interface B identifies (VLAN100), the IP address (100.1.1.2) of VLAN virtual interface B, the MAC Address (MAC Address as the network equipment 2) of VLAN virtual interface B, the overhead value of VLAN virtual interface B, the bandwidth value of VLAN virtual interface B -Page 4 - SDN controller needs to obtain the physical topology between each network equipment, namely by which port is connected between each network equipment – page 7 - Under this application scenarios, there is physical connection between the port one of the network equipment 1 and the port 3 of the network equipment 2, namely the network equipment 1 is connected on the network equipment 2 by port one, and the network equipment 2 is connected on the network equipment 1 by port 3.Under this application scenarios, it is interconnected that the VLAN virtual interface A (the virtual interface A of VLAN100) of the network equipment 1 and the VLAN virtual interface B (the virtual interface B of VLAN100) of the network equipment 2 have carried out IP tri layers. Further, the IP address of the VLAN virtual interface A on the network equipment 1 is 100.1.1.1, and the IP address of VLAN virtual interface B on the network equipment 2 is 100.1.1.2, and this IP address 100.1.1.1 and this IP address 100.1.1.2 is positioned at the same network segment). 
However, Song does not explicitly teach 

receiving, from a first network device the first slice information and the second slice information . 

Kavak teaches 

receiving, from a first network device the first slice information and the second slice information (¶  0064 -  At block 402, the SDN controller receives a message identifying a network link established between the network device and a neighboring network device. In an embodiment, a CME 204 of an SDN controller 202 listens for LLDP messages generated by network devices 210. As indicated above, network devices 210 generate LLDP notification messages in response to the network devices establishing network links with adjacent network devices. For example, a network device 210 might establish network links with adjacent network devices when the network device is added to the network, or in response to subsequent modifications to the network topology). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detects network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 
Regarding claim 28,

Song teaches wherein the processor is configured to further receive  the first slice information and the second slice information in a first notification message (pages 6 &7). However, Song does not explicitly teach that the first notification message is a network configuration protocol  (netconf) message 
Kavak teaches 
first notification message is a network configuration protocol  (netconf) message (¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information contained in an LLDP message: "lldpneighbor activity notification via NETCONF: <Local host-name><Neighbor-hostname>< Localport> <Remote port><Link Status>"). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detect network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 
Regarding claim 29,

Song further teaches 

Wherein the processor  is further configured to receive from the second network device a  third slice information  indicates a third network slice to which the first port of the first network device belongs at a second moment and wherein the first slice information further indicates the first network slice at a first moment and updating based on the third slice information the topology information (Page 8 - when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. When the VLAN virtual interface on physical port is deleted, then the network equipment needs initiatively to send a LLDP message, re-uses three layers of VLAN interface information of carrying in this LLDP message determine three topologies to trigger SDN controller. Further, when newly increasing a VLAN virtual interface on the physical port and/or have changed the IP address of VLAN virtual interface, then SDN controller will increase the three layers of IP logical links between two network equipment. When the VLAN virtual interface on physical port is deleted, then SDN controller will delete the three layers of IP logical links between two network equipment’s.). 
Regarding claim 30,

Song teaches wherein the processor is further configured to further receive the third slice information and the second slice information in a second notification message (Page 6 &8). However, Song does not explicitly teach that the second notification message is management SNMP trap message 
Kavak teaches 
second notification message is management SNMP trap message (¶  0059 – 0060 - the network device sends an LLDP notification which is received by the SD controller. In one embodiment, the CME 204 of the SDN controller 202 receives the LLDP notification, where the notification includes information about the network link. The CME 20 uses the LLDP notification to discover the physical network topology and stores information relating to the topology in a repository 208 [0060] The following is an example of information contained in an LLDP message: "lldpneighbor activity notification via NETCONF) -¶  0073 -  I CME 204 monitors LLDP notifications for topology updates, periodically checks for expired network links, and notifies a topology manager 214 in response to topology updates. For example, a network link expires when the link does not receive an update from the switch for three LLDP speaker cycles. The CME 204 can be notified of changes to the topology via Simple Network Management Protocol (SNMP) traps). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Kavak . The motivation to do so is to allow the system to detects network devices added to a physical network topology and configures the network devices with device-specific configuration ( Kavak – Abstract). 


Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Richardson et al. Patent No. US 7,839,782 B2 ( Richardson hereinafter)
Regarding claim 12 
 
Song  does not explicitly teach 
generating alarm information when  first slice identifier is different from the second slice identifier, wherein the alarm information indicate that  the first slice information does not match the second slice  information 

generating alarm information when  first slice identifier is different from the second slice identifier, wherein the alarm information indicate that  the first slice information does not match the second slice  information (Col.3, lines 20-30 -  For each source, a VLAN ID is determined. For example, a stored association between a source address and a VLAN ID can be examined to determine the VLAN ID. If the VLAN ID of the top talker source is not the same as the VLAN ID of the tested VLAN, an alert can be produced to indicate that the source is from another VLAN).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Richardson. The motivation to do so is to allow the system to trigger an alarm in order to indicate that the device is from another Vlan ( Richardson – Col.3, lines 20-30). 

Claims 15,27 are  rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kavak further in view of Zhou 
Regarding claim 15
 
Song does not explicitly teach 

wherein before  the first slice information and  the second  slice information the method comprises sending to the second network device a request message requesting slice information


However, Zhou teaches 

wherein before  the first slice information and  the second  slice information the method comprises sending to the second network device a request message requesting slice information (Description - sending a topology information request to the switches in the network domain where the network is located, and receiving, by each switch ,the request for sending the topology  after receiving the topology information request any switch sends its own port information and port information of the switch connected to the switch t the SDN controller). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of Zhou . The motivation to do so is to allow the system to request and obtain the topology information between switches in a network domain ( Zhou – Description). 
Regarding claim 27
 
Song does not explicitly teach 

wherein before  the first slice information and  the second  slice information the method comprises sending to the second network device a request message requesting slice information


However, Zhou teaches 

wherein before  the first slice information and  the second  slice information the method comprises sending to the second network device a request message requesting slice information (Description - sending a topology information request to the switches in the network domain where the network is located, and receiving, by each switch ,the request for sending the topology information. Port information, the port information sent by any switch includes the port information of the switch, and the port information of the switch connected to the switch [..]  after receiving the topology information request any switch sends its own port information and port information of the switch connected to the switch t the SDN controller). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Song  to include the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445